DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-15, and 18-20  have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “the common layer further comprises a fluorescent compound and a third compound…a singlet energy of the third compound is larger than the singlet energy of the delayed fluorescent compound;.  What is the third compound?  The third compound has not been defined in the original disclosure and is only mentioned on page 6, lines 1-6.  Is the Applicant trying to claim any third compound that has a singlet energy larger than the delayed fluorescent compound?  Does the Applicant have ownership of all potential third compounds having a singlet energy larger than the delayed fluorescent compound?  Lastly, will any delayed fluorescent compound [compound having a small delta ST(DF) as defined by the Applicant] suffice? 
Claim 1 also recites “the second pixel is configured to emit green light from the common layer”.  The Examiner notes that this recitation does nothing for the structure.  Almost anything can be configured to perform or have a certain characteristic.  However, the Applicant needs to claim the structure of the second pixel, which allows green light to be emitted from the common layer, or give rise to other characteristics.  Claims 2-4, 7-15 and 18-20 inherit these deficiencies due to their dependency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0155515) in view of Ogiwara et al. (US 2012/0248968) in view of SEO (US 2013/0306945 A1).
Regarding claim 1, Kim discloses an organic EL light-emitting apparatus (Fig. 1), comprising:
a plurality of pixels (SP) comprising a first pixel (SP1) and a second pixel (SP3 or SP2), wherein:
the first pixel (SP1) and the second pixel (SP3) each comprise a common layer (130/156B) in a shared manner;
a pixel(s) (SP1) other than the second pixel (SP3 or SP2) comprises a non-common layer (156R);
the common layer (130/156B) further comprises a fluorescent compound (¶ [0067]);
the second pixel (SP2) is configured to emit green light from the common layer (130/156B; ¶ [0067]);
the pixel(s) (SP1) other than the second pixel (SP3 or SP2) is configured to emit light from the non-common layer (156R); and
the non-common layer (156R) is in direct contact with the common layer (130/B).
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention to emit green light from the common layer in the second pixel, since it has been held that rearranging parts of an invention involves only routine skill in the art (In re Japiske, 86 USPQ 70).  Examiner notes that the Applicant needs to claim the structure of the second pixel which allows the green light to be emitted from the common layer.
Kim does not disclose wherein the common layer comprises a delayed fluorescent compound and a third compound, a singlet energy of the delayed fluorescent compound is larger than a singlet energy of the fluorescent compound contained in the common layer; a singlet energy of the of the third compound is larger than the singlet energy of the delayed fluorescent compound.  Attention is brought to the Ogiwara reference, which discloses a similar organic EL light-emitting apparatus (Fig. 1), comprising: a pixel with a light emitting layer (5) comprising a delayed fluorescent compound (¶s [0068] and [0069], TADF=Thermally Activated Delayed Fluorescence, Host in Fig. 3), the light emitting layer (5) further comprises a fluorescent compound (Dopant in Fig. 3), a singlet energy (Fig. 3, S1H) of the delayed fluorescent compound (Host) is larger than a singlet energy (Fig. 3, S1D) of the fluorescent compound (Dopant) contained in the light emitting layer (5). Ogiwara also discloses wherein the common layer further comprises a third compound (¶s [0055]-[0057]); wherein a singlet energy of the third compound (Fig. 2, S1-m+) is larger than the singlet energy of the delayed fluorescent compound (S1-M-).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device disclosed by Kim to include wherein the common layer comprises a delayed fluorescent compound and third compound, a singlet energy of the delayed fluorescent compound is larger than a singlet energy of the fluorescent compound contained in the common layer, and a singlet energy of the third compound is larger than the singlet energy of the delayed fluorescent compound similar to that taught by Ogiwara, in order to enhance the efficiency of the second pixel (Ogiwara, ¶ [0072]).
It has been well established that to be useful in an obviousness combination, a secondary reference should be used for what it teaches and need not be bodily substituted into the primary reference structure.  “Question in a rejection for obviousness on a combination of references is what secondary reference would teach one skilled in the art and not whether its structure could be bodily substituted in basic reference structure.” In re Richman 165 USPQ 509 (CCPA 1970).  In this instance Ogiwara would teach one of ordinary skill that a common layer can comprise a delayed fluorescent compound and third compound, where a singlet energy of the delayed fluorescent compound is larger than a singlet energy of the fluorescent compound contained in the common layer, and a singlet energy of the third compound is larger than the singlet energy of the delayed fluorescent compound.
Kim as modified by Ogiwara does not specifically disclose wherein the common layer consist of a single layer and comprises a delayed fluorescent compound.
SEO (paragraphs 18-21, 23, 24, 55, Figs. 5A-6 and associated text) discloses wherein the common layer (item 1028) consist of a single layer and comprises a delayed fluorescent compound (paragraphs 18-21, 23, 24, 55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kim and modified by Ogiwara with the teachings of SEO for the purpose of high efficiency and relatively low temperatures (paragraph 79). 
Regarding claim 2, Kim discloses wherein a peak wavelength (blue) of the light emitted from the common layer (130/156B) is smaller than a peak wavelength (red) of the light emitted from the non-common layer (156R).
Regarding claim 3, Kim discloses wherein an energy at an emission level of the delayed fluorescent compound (item 156, blue) is larger than an energy at an emission level of a compound contained in the non-common layer (item 156r, red; E=hf, longer wavelength of red non-common layer corresponds to smaller energy than the blue common layer).
Regarding claim 4, Kim discloses wherein the first pixel (SP1/SP2; SP2 can be interpreted as part of the first pixel so that right portion of layer 130 is in direct contact with the side of 156R/156G) comprises: a first emitting layer (156R/156G) as the non-common layer; and a barrier layer (BFL) interposed between the first emitting layer (156R/1556G) and the common layer (130/156B); and a singlet energy of a compound contained in the barrier layer (BFL, blue, ¶ [0053]) is equal to or larger than a singlet energy of a second fluorescent compound contained in the first emitting layer (156R/156G, red/green, E=hf, the longer wavelength of the red/green fluorescent compound corresponds to smaller energy than the blue barrier layer).
Regarding claim 7, Kim discloses wherein the first pixel (SP1) comprises a first emitting layer (156R) as the non-common layer; and the first emitting layer (156R) comprises a second fluorescent compound (¶ [0045]).
Regarding claim 8, Kim discloses wherein the first pixel (SP1) is configured to emit a red light.
Regarding claim 9, Kim discloses wherein the first pixel (SP1) is configured to emit a red or a green light.
Regarding claim 10, Kim further discloses a third pixel (SP2), wherein:
the common layer (156B) is shared by the first pixel (SP1), the second pixel (SP3) and the third pixel (SP2) or the common layer is shared by the first pixel and the second pixel;
the first pixel (SP1) comprises a first emitting layer (156R) as the non-common layer;
the first pixel (SP1) is configured to emit light from the first emitting layer (156R);
the third pixel (SP2) comprises a third emitting layer (156G) as the non-common layer; and
the third pixel (SP2) is configured to emit a light from the third emitting layer (156G).
Regarding claim 11, Kim discloses wherein the third pixel (SP2) comprises a third fluorescent compound (¶ [0046]).
Regarding claim 12, Kim discloses wherein the first pixel (SP1) is configured to emit a red light and the third pixel (SP2) is configured to emit a green light,
Regarding claim 13, Kim discloses wherein each of the plurality of pixels comprising the first pixel (SP1) and the second pixel (SP3) comprises: an anode (122); and a hole transporting layer (154) between the anode (122) and the common layer (156B).
Regarding claim 14, Kim discloses wherein each of the plurality of pixels comprising the first pixel (SP1) and the second pixel (SP3) comprises: a cathode (126); and an electron transporting layer (158) provided between the cathode (126) and the common layer (156B).
Regarding claim 15, Kim discloses an electronic device (¶ [0006]), comprising the organic EL light-emitting apparatus according to claim 1 (Fig. 1).
Regarding claim 19, Kim discloses wherein an energy at an emission level of the delayed fluorescent compound (item 156B, blue) is larger than an energy at an emission level of a compound contained in the third emitting layer (item 156G, green; E=hf, longer wavelength of green light emitting layer corresponds to smaller energy than the blue common layer).
Regarding claim 20, Kim discloses wherein a peak wavelength of the emission from the common layer (156B, blue) is smaller than a peak wavelength of the emission from the third emitting layer (156G, green; blue wavelengths are smaller than green wavelengths).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0155515) in view of Ogiwara et al. (US 2012/0248968) in vies of SEO (US 2013/0306945 A1) as applied to the claims above, and in further view of Matsunami et al. (US 2008/0157657).
Regarding claim 18, Kim and Ogiwara and SEO disclose the organic EL light-emitting apparatus according to claim 10. They do not, however, discloses wherein the third pixel is not in contact with the common layer. Attention is brought to the Matsunami reference, which discloses a similar organic EL light-emitting apparatus, wherein a third pixel (Fig. 7, 11B) is not in contact with a common layer (14c-G). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the organic EL light-emitting apparatus disclosed by Kim and Ogiwara to include wherein the third pixel is not in contact with the common layer, as taught by Matsunami, so that the common layer does not affect the light emission from the third pixel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 31, 2022